Citation Nr: 0332719	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lower back.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to a compensable evaluation for shell 
fragment wound scars of the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 RO decision which 
denied service connection for degenerative disc disease of 
the lower back as secondary to service-connected scars of the 
back, and determined that a compensable evaluation was not 
warranted for service-connected scars of the back.  

In a statement dated in November 2002, the veteran contended 
that he incurred additional disability of his back as the 
result of VA surgical treatment.  This contention could be 
construed as a claim for compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  That issue has not been 
adjudicated, and is referred to the RO for appropriate 
action.



REMAND

In his November 2002 statement, the veteran reported that he 
had received treatment for a back disability at the Brooklyn, 
New York, VA Medical Center in 1971.  He requested that VA 
assist him in obtaining these records.  The veteran has 
submitted treatment records from the New York, New York VA 
Medical Center dated in 1971.  These were apparently referred 
to in a supplemental statement of the case, and in a July 
2003 letter to the veteran as being from the Brooklyn VA 
Medical Center.  It is not clear whether the RO has requested 
the Brooklyn VA Medical Center records.

In June 1997, the veteran underwent a VA examination.  In an 
addendum to the examination dated in August 1997, the 
examiner reported that "it does not appear that the 
degenerative disc desiccation and diffuse bulging of L2/L3, 
L3-L4 disk spaces are a result of his back wounds."  It is 
not clear whether the examiner reviewed the claims folder.  
The examiner did not have access to the records of VA 
treatment in 1971.

The veteran asserts that a compensable evaluation is 
warranted for his shell fragment wound scars of the back.  In 
this regard, it is noted that the most recent VA examination 
to evaluate his condition was conducted in June 1997.  Since 
that examination, the criteria for rating scars and muscle 
injuries have been revised.  See 38 C.F.R. §§ 4.56 (1998 & 
2003), 4.118 (2002 & 2003).  The veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The RO has 
adjudicated the veteran's claims based on the previous 
schedular criteria and the veteran has not been provided 
notice of the revised criteria.  

In his November 2002 statement, the veteran indicated that he 
was not claiming service-connection for a right shoulder 
disability, thus appearing to withdraw the issue from 
appellate status.  However, the November 2003 brief by the 
veteran's accredited representative listed entitlement to 
service connection for a right shoulder wound as being one of 
the issues on appeal.  

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in correspondence dated in October 2002 
and July 2003.  This notice was provided in accordance with 
the provisions of 38 C.F.R. § 3.159(b)(1) and limited the 
veteran's time for response to 30 days.  However, September 
2003, a decision review officer (DRO) reported the results of 
a conference in which the veteran was informed that he 
actually had one year to respond.  The DRO related that the 
veteran specifically stated that he had no additional 
evidence to submit and wished to waive the statutorily 
required one-year period for submission of evidence.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should contact the veteran and 
ask him to affirmatively state in writing 
whether he desires to withdraw his claim 
of service connection for a right 
shoulder disorder from appellate review.  
If he does not respond, the Board will 
rely on his November 2002 statement and 
deem his appeal as to this issue as 
having been withdrawn.

3.  The RO should request all record of 
the veteran's treatment at the Brooklyn 
VA Medical Center from 1971 to the 
present.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his shell fragment 
wound scars of the back.  The claims 
folder must be made available to and be 
reviewed by the examiner.  Any special 
diagnostic studies deemed necessary 
should be performed.  The examiner should 
describe any muscle damage associated 
with the shell fragment wound.  The 
examiner should also describe the size of 
the shell fragment wound scars, whether 
they are painful or tender, are deep, 
cause any limitation of motion, and 
whether the scars are stable.  

5.  The RO should afford the veteran an 
orthopedic or neurologic examination to 
determine whether he has a back 
disability related to the shell fragment 
wound.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum to 
the examination report.  The examiner 
should express an opinion as to whether 
any back disability shown on the 
examination or in the record is at least 
as likely as not (50 percent possibility 
or greater) a direct or proximate result 
of the shell fragment wound incurred in 
service.

6.  The RO should then readjudicate the 
issues on appeal.  In evaluating the 
veteran's claim for a compensable rating 
for shell fragment wound scars of the 
back, the RO should consider both the 
previous and current rating criteria.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an appropriate 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





